 In the Matterof AMERICAN CONTAINER CORPORATION 1andUNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIOCase No. 3L--R-760.-Decided May 16;,1914Penney cfi Penney, by Mr. Thomas Penney, Jr.,of Buffalo, N: Y.,for the Company.Mr. David Diamond,of Buffalo, N. Y., for the-CIO.Mr. Walter Kalinowski,of Depew, N. Y.,-for the Committee.Mr. William, Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon a petition duly filed 'by United Automobile, Aircraft andAgricultural Implement Workers of America, CIO, herein called theCIO, alleging that a question affecting commerce had arisen concerningthe representation of employees of American Container Corporation,Depew, New 'York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Peter J. Crotty, Trial Examiner.Said hearing was held atBuffalo, New -York, on April 24, 1944.The Company, the CIO, andAmerican Container Committee, herein called the Committee, ap-peared and participated:All parties were afforded full opportunityto be heard; to examine and cross-examine witnesses, and, to introduceevidence bearing 6W the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.The Company moved to dismiss the petition.The Trial Examinerreserved ruling for the Board.`For reasons more fully set forth in'Section III, below, the motion is denied.,All parties were affordedan opportunity to file briefs with the Board.IThe Company's nameis shown as corrected by stipuiation at the hearing56 N. L R. B, No 109.5705' AMERICAN CONTAINER CORPORATION571Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation, operates plants located atRock Island, Illinois, and Depew, New York, at which it is engaged inthe manufacture of rubber products.. At the Depew plant, with whichwe,are here solely concerned, the Company, during the year 1943, man-ufactured products valued in excess of $10,000, about 95 percent ofwhich was delivered in New York State to its parent corporation, theNational Battery Corporation, for reshipment to points outside the,State of New York. During the same period, the raw materials usedat the Depew plant were valued in excess of $5,000, over 20 percent ofwhich was shipped from points outside the State of Nev York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONSINVOLVEDUnited Automobile, Aircraft and Agricultural Implement Workersof America, affiliated with the Congress of Industrial Organizations,,and the American Container Committee, unaffiliated, are labor organ-izationsadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company lfas refused to grant recognition. to the CIO as theexclusive bargaining representative of certain of the Company's em-ployees on the ground that there is in existence a contract betweenthe Company and the Committee. The contract was executed on July24, 1943, and expires on July 30, 1944. In view of its imminent expira-tion, we find that the contract does not constitute a bar to a presentdetermination of representatives for the period following July 30,1944.2A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.32Both the CIO and the Committee desire an election.The Field Examiner reported that the CIOsubmitted 43 authorization cards, 34 ofwhich bore apparently genuine original signatures of persons appearing on the Company's;pay rollof March11, 1944,which contained the names of 60 employees in the appropriateunitThe Committee relies on its contract.with the Company as evidencing its interest in theemployees here involved. 572 'DECISIONS OF - NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the American Con-tainer Corporation at its Depew, New York, plant, exclusive of officeand clerical employees and supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend "such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among, the em-ployees ' in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion lhe'rein, subject to the limitations and additions set forth in theDirection.iDIRECTION OF ELECTION 1By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Con-tainer Corporation, Depew, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the-said pay-roll, period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the AMERICAN CONTAINER CORPORATION573polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated, priorto the date of the election, to determine whether they desire to berepresented by United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated ,with the Congress of IndustrialOrganizations, or by American Container Committee, for the purposesof collective bargaining, or by neither.